USCA4 Appeal: 20-12        Doc: 68       Filed: 08/16/2022     Pg: 1 of 35




                                               PUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                                 No. 20-12


        MARION BOWMAN, JR.,

                              Petitioner – Appellant,

                      v.

        BRYAN P. STIRLING, Commissioner, South Carolina Department of Corrections;
        LYDELL CHESTNUT, Deputy Warden of Broad River Correctional Secure
        Facility,

                              Respondents – Appellees.


        Appeal from the United States District Court for the District of South Carolina, at Beaufort.
        Terry L. Wooten, Senior District Judge. (9:18-cv-00287-TLW)


        Argued: October 28, 2021                                         Decided: August 16, 2022


        Before NIEMEYER, AGEE, and RUSHING, Circuit Judges.


        Affirmed by published opinion. Judge Rushing wrote the opinion, in which Judge
        Niemeyer and Judge Agee joined.


        ARGUED: Teresa L. Norris, FEDERAL DEFENDERS OF WESTERN NORTH
        CAROLINA, INC., Charlotte, North Carolina, for Appellant. William Joseph Maye,
        OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
        Carolina, for Appellees. ON BRIEF: Lindsey S. Vann, Megan E. Barnes, JUSTICE 360,
        Columbia, South Carolina, for Appellant. Alan Wilson, Attorney General, Donald J.
        Zelenka, Deputy Attorney General, Melody J. Brown, Senior Assistant Deputy Attorney
        General, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
USCA4 Appeal: 20-12    Doc: 68        Filed: 08/16/2022   Pg: 2 of 35




        Columbia, South Carolina, for Appellees.




                                                   2
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022     Pg: 3 of 35




        RUSHING, Circuit Judge:

              When the prosecution suppresses favorable evidence material to a defendant’s guilt

        or punishment, it violates the constitutional guarantee of due process. See Brady v.

        Maryland, 373 U.S. 83, 87 (1963). Evidence is “material” when “there is a reasonable

        probability that, had the evidence been disclosed to the defense, the result of the

        proceedings would have been different.” United States v. Bagley, 473 U.S. 667, 682

        (1985). Materiality is evaluated “in the context of the entire record.” Turner v. United

        States, 137 S. Ct. 1885, 1893 (2017) (internal quotation marks omitted).

              Marion Bowman was convicted of murdering Kandee Martin and sentenced to

        death. During his state post-conviction relief (PCR) and federal habeas proceedings,

        Bowman argued that the State of South Carolina’s failure to produce three pieces of

        evidence violated his due process rights because he could have used that evidence to

        impeach prosecution witnesses. Considering the entire record and the overwhelming

        evidence of Bowman’s guilt, every court to address this argument has deemed the

        undisclosed evidence not material. We agree.

                                                    I.

              We begin with an overview of the evidence presented during the guilt and penalty

        phases of Bowman’s trial. Then we summarize the state post-conviction and federal habeas

        proceedings to date.

                                             A. Guilt Phase

           Early in the morning on February 17, 2001, firefighters were called to the scene of a

        car fire. After extinguishing the flames, officers discovered Martin’s body in the trunk.

                                                    3
USCA4 Appeal: 20-12      Doc: 68         Filed: 08/16/2022      Pg: 4 of 35




        An autopsy revealed that Martin had been shot to death before being placed in the trunk.

        Later that day, officers arrested Bowman. The State charged Bowman with murder and

        notified him of its intent to seek the death penalty.

                                   1. Bowman’s Gun Before the Murder

               At trial, the State put on evidence that Bowman possessed a gun of the same make

        and model as the murder weapon on February 16, 2001, the day of the murder. Two

        witnesses—Travis Felder and Bowman’s cousin James Taiwan Gadson—testified that

        Bowman had purchased a Hi-Point .380 semi-automatic pistol roughly two weeks earlier.

        On the morning of the murder, Gadson saw Bowman walking out of his house with a limp.

        Bowman explained to Gadson that he had the gun in his pants and it was cold against his

        leg. Throughout the day, a group of people—including Bowman—gathered in William

        Koger’s yard to drink and socialize. Koger, Gadson, Joseph Fogle, and Bowman’s cousin

        Hiram Johnson testified that Bowman placed his gun in a burn barrel for safekeeping while

        he ran an errand. When he returned, the gun was gone, and Bowman accused Gadson of

        stealing it. Johnson and Gadson testified that, before the altercation escalated, Johnson

        admitted that he had removed the gun, and Bowman reclaimed it. Johnson observed

        Bowman place the gun back in his pants as he left Koger’s. Bowman’s cousin Katrina

        West testified that Bowman had a gun with him later that afternoon.

                        2. Bowman’s Comments About Martin Before the Murder

               Several witnesses recounted comments Bowman made about Martin on the day she

        was murdered. Fogle testified that he gave Bowman a ride from Koger’s house. Around

        that time, Bowman told Fogle that Martin owed him money.

                                                      4
USCA4 Appeal: 20-12      Doc: 68          Filed: 08/16/2022   Pg: 5 of 35




               That afternoon, Bowman rode to a pharmacy with his sister Yolanda and West. On

        their way to the pharmacy, Bowman saw Martin parked in front of a house talking to a

        group of individuals, including Edward Waters. Bowman had Yolanda stop the car so he

        could speak with Martin. Yolanda testified that Bowman said Martin owed him money

        and “I want my money today.” J.A. 104. Yolanda and West testified that Bowman

        attempted to get Martin’s attention, but Martin “held up her finger saying wait a minute.”

        J.A. 98. According to Yolanda, Bowman responded, “Fuck it. . . . That bitch be dead by

        dark.” J.A. 99. West testified that Bowman said, “Fuck that ride. That bitch will be dead

        dark fall.” J.A. 121. Waters testified that Bowman said, “Fuck waiting a minute” and “I’m

        about to kill this bitch.” J.A. 81.

                              3. Gadson’s Eyewitness Account of the Murder

               Gadson gave an eyewitness account of the murder. He testified that, around 7:00 or

        7:30 p.m., Martin drove up to Koger’s house with Bowman. Bowman told Gadson, who

        had been drinking most of the afternoon, to get in the car. Bowman then directed Martin

        to make various turns until the trio reached a remote location on Nursery Road. When they

        arrived, Gadson and Bowman exited the car. As they walked away from the vehicle,

        Bowman told Gadson that he was going to kill Martin because she was wearing a wire.

               Gadson testified that Martin got out of the car, walked down the road, grabbed

        Bowman by the arm, and told him she was scared. Around that time, a car drove by, and




                                                     5
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022     Pg: 6 of 35




        the three hid in the woods. 1 When they emerged, Martin walked toward her car and

        Bowman followed behind her. Gadson then heard three gunshots and saw three muzzle

        flashes. Martin ran toward Gadson and turned to face Bowman. Gadson testified that

        Martin said, “‘Please, . . . don’t shoot me no more, I have a child to take care of.’” J.A.

        366. Bowman shot Martin twice more, and she fell to the ground. Gadson “messed in [his]

        pants” and jumped in the car. J.A. 368. Bowman, meanwhile, dragged Martin’s body into

        the woods by her feet. A vaginal swab of Martin’s body indicated the presence of male

        DNA consistent with Bowman’s.

               When Bowman returned to the car, he told Gadson “I shot that B in the head, heard

        her head hit the ground.” J.A. 368. Bowman then drove Martin’s car back into town.

        Gadson testified that Bowman threatened to “blow [his] brains out” if he told anyone what

        he had seen. J.A. 370.

                        4. Bowman’s Confessions and Conduct After the Murder

               Several witnesses gave an account of Bowman’s actions immediately following the

        murder. Gadson testified that he returned to Koger’s house and saw Bowman and Johnson

        driving Yolanda’s car. Johnson corroborated this account, testifying that Bowman asked

        him to “go downtown.” J.A. 416. James J. Gadson (James)—Gadson’s father and

        Bowman’s uncle—testified that Bowman and Johnson drove up to him. Bowman gave




               1
                 A driver testified that he observed a car that looked like Martin’s parked on the
        side of the road shortly before 8:00 p.m. on the night of the murder.

                                                    6
USCA4 Appeal: 20-12         Doc: 68      Filed: 08/16/2022     Pg: 7 of 35




        James ten dollars and asked him to purchase four pairs of gloves. James and Johnson both

        testified that James did so and gave the gloves to Bowman.

               Around midnight, Bowman, Gadson, Johnson, and Darian Williams drove to a club

        outside of town in Martin’s car. Johnson testified that, when they first entered the car,

        Bowman told Johnson that he had stolen the vehicle. Bowman drove and distributed the

        gloves for the passengers to wear while in the vehicle. Gadson testified that he and

        Williams went into the club while Bowman and Johnson remained outside. 2 Several

        individuals, including Travis Felder, Keith Rivers, and Valorna Smith, verified that they

        observed Bowman at the club. Johnson testified that Bowman walked around the parking

        lot trying to sell Martin’s car. Smith testified that, when she exited the club, she saw that

        Bowman had a pistol in his pocket.

               A few hours later, having not succeeded in selling Martin’s car, Bowman drove

        Gadson, Johnson, and Williams back to town. Johnson testified that, during their drive,

        Bowman said, “I killed Kandee, heh, heh, heh.” J.A. 423. 3 He observed that Bowman had

        a gun in his lap.




               2
                  Gadson admitted that he had been drinking and was “[n]ear about” drunk when he
        left the club. J.A. 376. He also testified that, when he was first approached by police, he
        told them that he knew nothing about Martin’s murder. During cross-examination, the
        defense asked Gadson, who had also been charged for the murder, about his plea agreement
        with the prosecution. The defense also brought to light that Gadson owned the same type
        of gun as Bowman.
               3
                 During Johnson’s cross-examination, Bowman’s counsel asked questions
        regarding a brain injury that Johnson had suffered. Johnson admitted that he sometimes
        had problems with his recall or memory.
                                                     7
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022     Pg: 8 of 35




              The State also presented eyewitness testimony that, after his unsuccessful attempt

        to sell Martin’s vehicle, Bowman disposed of it and Martin’s body. Felder testified that

        after returning from the club he was with Smith and Carolyn Brown at Smith’s apartment.

        Brown and Felder testified that Bowman arrived sometime after 3:00 a.m. Felder testified

        that Bowman asked for help parking a car. Felder followed Bowman, who drove Martin’s

        car to Nursery Road—the same location where, according to Gadson, Bowman had killed

        Martin and hidden her body. When the two arrived, Bowman entered the woods and

        returned a few minutes later, dragging Martin’s body facedown by her feet. Felder watched

        Bowman tuck a Hi-Point .380 into his waist before placing Martin’s body into the trunk of

        her car. Bowman turned to Felder and said, “You didn’t think I’d do it.” J.A. 453. Felder

        asked, “Did what?” J.A. 453. Bowman replied, “I killed Kandee Martin.” J.A. 453.

              Felder testified that Bowman then drove Martin’s car into a field, parked it, and lit

        it on fire. Bowman climbed into Felder’s car, and Felder told him, “I don’t want nothing

        to do with this.” J.A. 455. Felder testified that Bowman responded, “I ain’t get you

        involved with it, don’t worry about it, everything is taken care of.” J.A. 455–456. Felder

        dropped Bowman off at home. Felder recalled the events taking between 30 and 40

        minutes, but Smith and Brown testified that Felder was gone for 10 to 20 minutes. 4




              4
                 On cross-examination, the defense questioned Felder’s failure to speak with the
        police, and Felder admitted that he had entered a plea agreement with the State.

                                                    8
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022    Pg: 9 of 35




                                          5. Bowman’s Arrest

               Later in the day on February 17 after the burning car was discovered, officers went

        to Bowman’s house to arrest him. According to one officer, they found Bowman hiding

        behind a bed in his underwear. The officers retrieved pants for Bowman before leaving

        the house and, upon searching the pants, they discovered a woman’s wristwatch in the

        pocket. At trial, Martin’s mother identified the watch as belonging to her daughter.

        Bowman’s wife, Dorothy, testified he had been wearing the same pants when he came

        home earlier that morning. The pants also matched descriptions of Bowman’s clothing

        from the day before as recounted by Johnson, Felder, and West.

               Officers searched Bowman’s living room at the time of his arrest but did not find

        anything. Almost two months later, they discovered a box of Winchester .380 caliber

        handgun ammunition hidden in the sofa that had been in Bowman’s house at the time of

        his arrest.

                               6. Family’s Attempt to Dispose of the Gun

               The State introduced evidence that Bowman’s family attempted to dispose of the

        murder weapon after Bowman’s arrest. Dorothy testified that, sometime in the two days

        following the arrest, Johnson told her that a gun was hidden in the chair in their living

        room, which deputies had searched at the time of Bowman’s arrest. Bowman’s sister

        Kendra testified that Dorothy brought the gun to her house shortly after Bowman’s arrest.

        Kendra and Dorothy took the gun to Bowman’s father, who placed it in the center console

        of his truck.



                                                    9
USCA4 Appeal: 20-12      Doc: 68         Filed: 08/16/2022      Pg: 10 of 35




               Kendra and Yolanda testified that, a few days later, they followed Bowman’s father

        to a nearby church, where he retrieved the gun and placed it in the trunk of Kendra’s car.

        Kendra and Yolanda then drove to a bridge, and Yolanda dropped the gun into the Edisto

        River. Ultimately, Kendra and Yolanda told officers what they had done, and a diver

        discovered the pistol in the river near where Yolanda dropped it.

                            7. Forensic Analysis of the Gun and Shell Casings

               The State presented evidence derived from forensic analysis conducted on the gun

        found in the river and on six shell casings and a fired bullet discovered at the murder scene.

        This testing indicated that all the casings were Winchester-made and that five of the casings

        had been fired by the gun discovered in the river. As for the sixth casing and the fired

        bullet, the markings were inadequate to prove or disprove that the specific gun had

        discharged them, but markings on the fired bullet indicated that it was at least fired by a

        gun with similar rifling to the one discovered in the river.

                                              8. Defense Case

               After the prosecution rested, the defense presented no evidence. During closing

        argument, the defense emphasized that the State had entered into plea agreements with

        many witnesses—including Gadson, Felder, Yolanda, and Kendra—to secure their

        testimony. The defense highlighted Gadson’s motivation to testify that Bowman was the

        shooter, along with potential discrepancies between Gadson’s account of the murder and

        other evidence, such as the number of casings found at the scene compared to the number

        of shots Gadson recounted and the location of the bullets’ entry on Martin’s body. The

        defense also suggested that the murder weapon, which Dorothy found in the couch after a

                                                     10
USCA4 Appeal: 20-12      Doc: 68         Filed: 08/16/2022      Pg: 11 of 35




        tip from Johnson, may have been planted there after the officers searched the area because

        one door to Bowman’s house could not be locked.

                After approximately three hours of deliberations, the jury found Bowman guilty of

        murder and third-degree arson.

                                   B. Penalty Phase and Direct Appeal

                The case moved to the penalty phase.         The State identified four aggravating

        circumstances to support the death penalty: that the murder occurred (1) in the commission

        of a kidnapping, (2) in the commission of criminal sexual conduct, (3) in the commission

        of robbery with a deadly weapon, and (4) in the commission of larceny with a deadly

        weapon. The State supplemented its guilt-phase evidence with evidence that Bowman had

        four prior convictions for larceny or burglary, including court records and victim

        testimony. The State also presented photographs of Martin’s corpse and testimony from

        Martin’s parents about the effect of her death on their lives and the life of her young son.

                The defense then presented mitigation evidence, including testimony about the

        conditions of Bowman’s upbringing and the effect of those events on his decisionmaking,

        the ways Bowman assisted his family growing up, and Bowman’s good prison behavior

        and ability to adjust to prison life. The defense also called Frankie Martin (Frankie) to the

        stand. He testified that, around 12:00 or 1:00 p.m. on the day of the murder, Martin,

        Bowman, and Fogle were at his home for “[a] couple of minutes,” during which time

        Bowman and Martin went “in the bathroom, talked for a minute, then they left.” J.A. 1185–

        1186.



                                                     11
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022     Pg: 12 of 35




               The defense also recalled Felder and played a video that depicted him purchasing

        gasoline at 3:14 a.m. on February 17, 2001. Felder conceded that he did not mention the

        purchase during his guilt-phase testimony. He testified that Bowman had given him a

        plastic jug to put the gasoline in and asked Felder to purchase two or three dollars’ worth

        of gas. Felder purchased the gas and brought it to Nursery Road, where Bowman retrieved

        the gas from Felder’s vehicle before setting Martin’s car ablaze.

               Following closing arguments and less than two hours of deliberation, the jury found

        two aggravating circumstances: that Bowman murdered Martin (1) in the commission of a

        kidnapping and (2) in the commission of larceny with a deadly weapon.            The jury

        recommend the death penalty, which the judge imposed.

               Bowman appealed to the Supreme Court of South Carolina, raising five issues. That

        court affirmed. See State v. Bowman, 623 S.E.2d 378, 380 (S.C. 2005). The United States

        Supreme Court denied Bowman’s petition for a writ of certiorari. See Bowman v. South

        Carolina, 547 U.S. 1195 (2006).

                                    C. State PCR Court Proceedings

               After his direct appeal, Bowman applied for post-conviction relief in the South

        Carolina Court of Common Pleas. His initial application was based on claims of ineffective

        assistance of counsel that are not at issue here. During the PCR proceedings, three pieces

        of evidence came to light that serve as the bases for Bowman’s Brady claims before us:

        (1) a memorandum written by Samuel Richardson, a prosecution investigator who

        interviewed a jailhouse informant who claimed that Gadson had confessed to the murder

        (Richardson Memo); (2) a mental health report that was prepared to determine if Gadson

                                                    12
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022    Pg: 13 of 35




        was competent to stand trial (Gadson Report); and (3) unindicted charges pending against

        Johnson in an unrelated case at the time of Bowman’s trial.

                                         1. Richardson Memo

              Rickie Davis, an inmate who was housed at separate times with both Bowman and

        Gadson, handwrote a note dated August 6, 2001, that states: “I Rickie Davis was on A side

        with Gadson and he said that he was the one that shot the Girl and gave Bowman back the

        gun that was used and He said that it didn’t mat[t]er because [Bowman’s family] had got

        caught with the gun He also that the police all he got to do is say [Bowman] did it.” J.A.

        2812. The State provided this note to defense counsel before Bowman’s trial.

              The State sent Richardson to investigate.      Richardson wrote a memorandum

        summarizing his conversation with Davis:

              Ricky Davis states that he and James Taiwan Gadson along with 4 or 5 others
              were sitting at a table on the A-side. Gadson was talking to the group when
              he said something about killing a girl. He stated that they were going to rob
              someone. They thought she was wired and he shot her in the head with a
              .380.

              The conversation occurred about three weeks before he wrote the letter.
              (August 6, 2001).

              Afterwards, Davis was playing chess with Marion Bowman in Cell 8. Davis
              told Marion Bowman about the conversation he had with James Gadson.
              Bowman said “if you heard all this, write it down.” Bowman showed him a
              picture of the dead girl. He also showed him a file from his attorney.

              Bowman said he had been smoking dope that day. He said it was him, James
              Gadson and the girl at the scene. The girl was suppose[d] to help them rob a
              house to get drugs and money. Bowman knew the intended victim.

              Bowman never admitted he shot anyone.



                                                   13
USCA4 Appeal: 20-12      Doc: 68         Filed: 08/16/2022     Pg: 14 of 35




               Subsequent to this, Davis talked to James Gadson again. At this time,
               Gadson said that Bowman shot her.

        J.A. 2873 (capitalization omitted). The Richardson Memo was not provided to the defense.

               The parties developed evidence about this nondisclosure during the PCR hearings.

        Davis testified that he did not recall Gadson actually discussing the case with him or saying

        anything contained in his handwritten note. Rather, Davis claimed that Bowman had told

        him to write the note. Davis also testified that when his attorney, who coincidentally was

        also one of Bowman’s trial counsel, approached Davis about the note in 2002, Davis told

        her that Bowman had asked him to write it. The attorney, Marva Hardee-Thomas, testified

        that she did not remember meeting with Davis or seeing the note.

               Bowman’s lead trial counsel, Norbert Cummings, testified that he had seen the note

        and had sent an investigator to question Davis about it before trial. Cummings recalled

        that the investigator reported back that Davis “recant[ed],” “never said what he allegedly

        said,” and “ain’t going to cooperate.” J.A. 2519. Cummings relied on his investigator’s

        synopsis. Consequently, Cummings made the “strategic decision [that] it was not worth it

        to call . . . Davis,” affirming that if “Davis had gotten up on the stand and said, ‘Marion

        Bowman told me to write that letter and I don’t know anything about it,’” Davis’s testimony

        would have created the appearance that Bowman fabricated evidence, prompting an

        inference of guilt. J.A. 2520.

               Cummings did, however, testify that, had he known there was a “consistent

        statement to [Davis’s handwritten note],” he would have “followed back up” with Davis.

        J.A. 2135–2136. The Richardson Memo would have “shed a different light” and could


                                                     14
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022     Pg: 15 of 35




        have led to additional investigation. J.A. 2521. Cummings “wish[ed]” that he “would have

        had” the Richardson Memo. J.A. 2301. Still, Cummings conceded that, even if he had

        both documents, he “would [have been] in the same boat” if Davis continued to recant, J.A.

        2527, reiterating that he would not have wanted “Ricky Davis . . . to come into court and

        testify that Marion Bowman told him to write that and made it all up,” J.A. 2634.

               The PCR court determined that the Richardson Memo could not sustain a Brady

        claim. First, it held that there was no “suppression of favorable evidence” because the

        Memo could have been used—at most—to impeach Davis if he had testified at trial and

        the State had already provided the defense with Davis’s handwritten note, which contained

        the crucial fact that Gadson allegedly admitted to murdering Martin. J.A. 3319. The court

        noted that defense counsel never stated he would have called Davis to testify, given his

        investigator’s conclusion that Davis was “full of bunk.” J.A. 3320 n.6 (internal quotation

        marks omitted). As Cummings testified, the defense would have been “in the same boat”

        even if it had the Richardson Memo. J.A. 3320 (internal quotation marks omitted).

               Additionally, the PCR court concluded that the Richardson Memo was not material.

        Davis previously told the defense’s investigator and then also testified at the PCR hearing

        that his handwritten statement was not true, that he knew nothing about the case, and that

        he had written the note at Bowman’s behest. The PCR court found that “the difference

        between possible impeachment with the disclosed handwritten statement in Davis’s own

        hand, and impeachment with the [Richardson] Memo or testimony from [Richardson],

        [was] not so great that it undermine[d] confidence in the verdict under the standard for

        materiality.” J.A. 3321.

                                                    15
USCA4 Appeal: 20-12      Doc: 68          Filed: 08/16/2022       Pg: 16 of 35




               The PCR court added that the Richardson Memo “especially” lacked materiality

        “given the overwhelming evidence of [Bowman’s] guilt.”                J.A. 3321.     The court

        summarized that evidence as follows: Several witnesses—including one of Bowman’s

        sisters—testified that Bowman threatened to kill Martin on the day of the murder. Gadson

        testified that he saw Bowman shoot Martin, shoot her again as she begged for her life, and

        drag her body into the woods. Witnesses testified that Bowman drove Martin’s car after

        the murder and required the passengers to wear gloves. Johnson testified that he heard

        Bowman admit he killed Martin. Felder testified that he saw Bowman drag Martin’s body

        out of the woods, put it in the trunk of her car, and set the car on fire. He also testified that

        he heard Bowman admit he killed Martin. Martin’s watch was in Bowman’s pants pocket

        when he was arrested, and his DNA was found inside her body. Bowman’s family testified

        that they found the gun—which was later matched to five bullet casings at the murder

        scene—and threw it in the river. In view of this evidence, the PCR court concluded, the

        additional impeachment value of the Richardson Memo was not material.

                                               2. Gadson Report

               Initially, Gadson was charged alongside Bowman for Martin’s murder.                    To

        determine if he was competent to stand trial, the Dorchester County Court ordered a mental

        health evaluation, resulting in the Gadson Report. The Report diagnosed Gadson with a

        “History of Seizure Disorder” and “Cannabis Dependence” but concluded that he was

        competent to stand trial. J.A. 2805.

               Regarding Gadson’s diagnoses, the Report recounted three “seizure[]-like episodes”

        Gadson had suffered, during which he “blacked out.” J.A. 2807 (internal quotation marks

                                                       16
USCA4 Appeal: 20-12      Doc: 68        Filed: 08/16/2022      Pg: 17 of 35




        omitted). The last episode occurred around December of 2000 and led to a hospital visit

        where Gadson was told that he had likely experienced a “light seizure.” J.A. 2807 (internal

        quotation marks omitted). Despite the seizures, “MRI scan, EEG, and neurological

        evaluations were normal and did not demonstrate evidence of central nervous system

        pathology.” J.A. 2807. The Report also stated that Gadson reported smoking large

        quantities of cannabis—up to six blunts a day. Indeed, two of his seizures coincided with

        marijuana use.

               In addition to these diagnoses, the Report detailed the results of mental status and

        psychological exams. The examiners “found no evidence of long or short-term memory

        impairment” and concluded that Gadson displayed a good “ability to concentrate” and “the

        capacity for abstract reasoning.” J.A. 2808. The Report noted that Gadson reported

        hearing “a voice and a little beeping noise” but concluded that his “description of this

        hallucination is atypical for mental illness.” J.A. 2808 (internal quotation marks omitted).

        During a psychological test, Gadson “exhibited some mild impairment of verbal memory,

        but [his] verbal learning was good.” J.A. 2808. According to the Report, “[o]ther areas of

        cognition that were assessed were adequate.” J.A. 2808.

               The Gadson Report was not provided to the defense. During the PCR hearings,

        Gadson acknowledged that he had undergone the relevant evaluation but denied ever

        saying that he heard a voice or beeping noise. Bowman’s counsel testified that, had he

        received the Report, he would “hope and pray” that he would have asked Gadson about

        “hearing voices” and “blacking out.” J.A. 2276. The Solicitor in charge of Bowman’s



                                                    17
USCA4 Appeal: 20-12      Doc: 68         Filed: 08/16/2022     Pg: 18 of 35




        prosecution testified that the Report “arguably” would have had “some impeachment

        value.” J.A. 2738.

               The PCR court concluded that the Gadson Report was not suppressed, not favorable,

        and not material. As to suppression, the PCR court determined that defense counsel could

        have obtained the Report by other means. Gadson had been Bowman’s co-defendant, and

        his mental health report was required by a court order, which was a public record. Had

        counsel reviewed the clerk of court records for Gadson, the PCR court reasoned, he would

        have realized a psychiatric report was available and could have requested a copy of the

        Report by subpoena.

               Regarding favorability, the PCR court determined the Report “would have had no

        impeachment value” because it contained “no indication that Gadson suffered from any

        type of memory impairment that would have affected his ability to recall what occurred in

        this case.” J.A. 3279. Further, the court explained, the Report did “not indicate that Gadson

        suffered from any mental illness other than cannabis dependence.” J.A. 3279.

               The PCR court also deemed the Report not material because it did not indicate

        Gadson suffered any memory loss from his seizures, there was no evidence he experienced

        a seizure or smoked marijuana on the day of the murder, and Gadson admitted at trial “that

        he drank alcohol all day on the day of the murder.” J.A. 3279. Weighing the Report’s

        additional impeachment value against the “overwhelming evidence of guilt” described

        above, J.A. 3279, the PCR court concluded that nondisclosure of the Report did not

        undermine confidence in the outcome of Bowman’s trial.



                                                     18
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022     Pg: 19 of 35




                                          3. Johnson’s Charges

               During the PCR hearings, it came to light that Johnson had charges pending against

        him at the time of Bowman’s trial. The relevant documents indicated that a warrant for

        Johnson’s arrest issued on May 29, 2001, for a burglary and larceny committed on

        September 26, 2000, and for receipt of stolen goods on November 2, 2000. Johnson was

        not indicted on these charges, however, until April 2003—almost a year after Bowman’s

        trial. The charges were dismissed in April 2003 and December 2004.

               The Solicitor in charge of Bowman’s prosecution testified that there was no

        agreement concerning the charges, and Johnson testified that the dismissal of his charges

        had nothing to do with his testimony in Bowman’s case. Defense counsel testified that he

        would have questioned Johnson about any pending charges if he had been aware of them.

               The PCR court held that Bowman failed to establish materiality for the undisclosed

        charges. The charges were of limited impeachment value, the court reasoned, because

        there was no evidence that Johnson received any benefit for his testimony, the charges were

        unrelated to the murder, and the defense had already impeached Johnson at trial based on

        a head injury he sustained when he was shot by a police officer. The PCR court thus

        concluded that the charges were not material.

                                                 *   *    *

               Given its conclusions that neither these nor any other claims were meritorious, the

        PCR court denied Bowman’s application for relief. Bowman appealed, and the South

        Carolina Supreme Court denied his petition for certiorari as to the Brady claims at issue



                                                     19
USCA4 Appeal: 20-12      Doc: 68         Filed: 08/16/2022     Pg: 20 of 35




        here, granted certiorari on an unrelated ground, and affirmed. See generally Bowman v.

        State, 809 S.E.2d 232 (S.C. 2018).

                                        D. Federal Habeas Proceedings

               Bowman then sought a writ of habeas corpus in federal court, see 28 U.S.C. § 2254,

        raising seven grounds for relief in his petition, including the Brady claims discussed above.

        Pursuant to local rule, the case was referred to a magistrate, who recommended denying

        the petition. The district court agreed.

                                           1. Richardson Memo

               Regarding the Richardson Memo, the district court “found no basis to conclude that

        the PCR court was incorrect” in determining that nondisclosure was not material. Bowman

        v. Stirling, No. 9:18-cv-00287, 2020 WL 1466005, at *18 (D.S.C. Mar. 26, 2020).

        Although the district court acknowledged “the arguable impeachment value of the

        undisclosed information,” it also held that the PCR court was not unreasonable in

        determining that favorable evidence was not suppressed because defense counsel already

        possessed Davis’s handwritten note. Id.

                                             2. Gadson Report

               Addressing the Gadson Report, the district court determined that “the PCR court did

        not unreasonably apply federal law in concluding that there was no Brady violation because

        Bowman could have obtained the report by other means.” Id. (discussing Fullwood v. Lee,

        290 F.3d 663 (4th Cir. 2002), and Banks v. Dretke, 540 U.S. 668 (2004)). The district court

        did not discuss materiality because Bowman did not object to the magistrate judge’s



                                                     20
USCA4 Appeal: 20-12       Doc: 68       Filed: 08/16/2022      Pg: 21 of 35




        conclusion that the PCR court was not unreasonable in finding the information in the

        Gadson Report not material.

                                          3. Johnson’s Charges

               As for Johnson’s pending charges, the district court observed that the PCR court

        considered the “extensive and varied evidence of guilt, which came from multiple

        witnesses,” and the limited value of this information for impeachment. Id. The district

        court concluded that “the PCR court’s determination that this information was not material

        was based on reasonable factual findings.” Id.

                                                 *   *     *

               The district court denied Bowman’s habeas petition and his subsequent motion to

        alter or amend the judgment. Bowman then appealed to this Court. We granted a certificate

        of appealability on the Brady claims but denied it for the other claims Bowman sought to

        appeal.   See 28 U.S.C § 2253(c)(1)(A) (prohibiting appeal absent a certificate of

        appealability).

                                                     II.

               We review de novo the district court’s order denying Bowman habeas relief.

        Richardson v. Branker, 668 F.3d 128, 138 (4th Cir. 2012). “In doing so, however, we are

        guided and restricted by the statutory language of 28 U.S.C. § 2254, as amended by the

        Antiterrorism and Effective Death Penalty Act of 1996 [AEDPA], and a wealth of Supreme

        Court precedent interpreting and applying this statute.” Horner v. Nines, 995 F.3d 185,

        197 (4th Cir. 2021) (internal quotation marks omitted). Under this statutory standard,

        federal courts “shall not” grant a writ of habeas corpus “with respect to any claim that was

                                                     21
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022      Pg: 22 of 35




        adjudicated on the merits in State court proceedings unless the adjudication of the claim

        (1) resulted in a decision that was contrary to, or involved an unreasonable application of,

        clearly established Federal law, as determined by the Supreme Court of the United States;

        or (2) resulted in a decision that was based on an unreasonable determination of the facts

        in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

               A Brady violation requires the defendant to prove three elements:          (1) “[t]he

        evidence at issue must be favorable to the accused, either because it is exculpatory, or

        because it is impeaching”; (2) “that evidence must have been suppressed by the State, either

        willfully or inadvertently”; and (3) that evidence must be “‘material either to guilt or to

        punishment.’” Strickler v. Greene, 527 U.S. 263, 280–282 (1999) (quoting Brady, 373

        U.S. at 87); see also United States v. King, 628 F.3d 693, 701–702 (4th Cir. 2011)

        (defendant bears the burden of establishing a Brady violation). “‘[E]vidence is “material”

        within the meaning of Brady when there is a reasonable probability that, had the evidence

        been disclosed, the result of the proceeding would have been different.’” Smith v. Cain,

        565 U.S. 73, 75 (2012) (quoting Cone v. Bell, 556 U.S. 449, 469–470 (2009)).

               When multiple pieces of evidence have been suppressed, materiality turns on “the

        cumulative effect of all such evidence.” Kyles v. Whitley, 514 U.S. 419, 421 (1995). That

        effect must be evaluated “in the context of the entire record.” Turner, 137 S. Ct. at 1893

        (internal quotation marks omitted). In sum, the materiality question “is whether ‘the

        favorable evidence,’ ‘considered collectively,’ ‘could reasonably be taken to put the whole

        case in such a different light as to undermine confidence in the verdict.’” United States v.



                                                    22
USCA4 Appeal: 20-12      Doc: 68          Filed: 08/16/2022     Pg: 23 of 35




        Blankenship, 19 F.4th 685, 692 (4th Cir. 2021) (emphasis removed) (quoting Kyles, 514

        U.S. at 435–436).

               Bowman argues that we must consider the cumulative materiality of the alleged

        Brady evidence de novo. The PCR court ruled that each of Bowman’s three items of

        evidence was, by itself, not material. But the PCR court did not rule on cumulative

        materiality, likely because prejudice was dispositive only for the Johnson charges (as the

        court also held that the Richardson Memo and Gadson Report were not favorable or

        suppressed). Still, the court did evaluate the materiality of each of the three withheld pieces

        of evidence.

               We have no discretion to disregard the standards Congress has imposed for review

        of federal habeas petitions filed by state prisoners. But this deferential standard applies

        only to claims “adjudicated on the merits in State court.” 28 U.S.C. § 2254(d); see Johnson

        v. Williams, 568 U.S. 289, 302 (2013). If the state court did not resolve the merits of a

        properly presented federal claim, then there is no decision to which we can defer and we

        review the question de novo. Gordon v. Braxton, 780 F.3d 196, 202 (4th Cir. 2015);

        Monroe v. Angelone, 323 F.3d 286, 297 (4th Cir. 2003). The same is true when the state

        court did not decide one element of a properly presented federal claim; if the federal court

        must consider that element, it does so de novo. See Porter v. McCollum, 558 U.S. 30, 39

        (2009) (assessing de novo the deficient performance element of petitioner’s ineffective

        assistance of counsel claim because the state court did not decide it but ruled solely on the

        prejudice element); Rompilla v. Beard, 545 U.S. 374, 390 (2005) (assessing de novo the

        prejudice element of petitioner’s ineffective assistance of counsel claim because the state

                                                      23
USCA4 Appeal: 20-12      Doc: 68         Filed: 08/16/2022     Pg: 24 of 35




        court did not decide it but ruled solely on the deficient performance element); Wiggins v.

        Smith, 539 U.S. 510, 534 (2003) (same).

               In an analogous case, we reviewed a state prisoner’s claim of cumulative materiality

        de novo when the state court addressed the materiality of some items of evidence but did

        not have the opportunity to consider other evidence revealed for the first time during the

        federal habeas proceedings. See Monroe v. Angelone, 323 F.3d 286, 297–299 (4th Cir.

        2003). As we explained, in that circumstance we had “no way of deferring to an earlier

        state court adjudication on materiality because no state court considered all of the Brady

        material” presented in federal court. Id. at 299. We therefore made “an independent

        assessment of whether the suppression of exculpatory evidence—including the evidence

        previously presented to the state courts—materially affected” the defendant’s conviction.

        Id.

               Bowman’s case differs somewhat from Monroe in that all of the alleged Brady

        evidence here was before the PCR court, and it analyzed the materiality of each item

        individually but did not assess their collective import. The PCR court’s item-by-item

        prejudice evaluations warrant deference as “adjudicat[ions] on the merits in State court.”

        28 U.S.C. § 2254(d). At the same time, we recognize that individual items of suppressed

        evidence that are not material on their own may, in the aggregate, “undermine[] confidence

        in the outcome of the trial.” Bagley, 473 U.S. at 678; see Kyles, 514 U.S. at 421–422

        (evaluating whether “the net effect of the [withheld] evidence” raises “a reasonable

        probability that its disclosure would have produced a different result”).



                                                     24
USCA4 Appeal: 20-12      Doc: 68          Filed: 08/16/2022         Pg: 25 of 35




               We need not resolve the standard of review, however, because even applying de

        novo review—the standard most favorable to and requested by Bowman—the cumulative

        evidence is not material. We will therefore assume, without deciding, that the three pieces

        of evidence Bowman identified were favorable and suppressed. See Nicolas v. Att’y Gen.

        of Md., 820 F.3d 124, 130–131 (4th Cir. 2016) (assuming that suppressed statements were

        favorable but denying habeas petition because they were not material); see also Olvera v.

        Gomez, 2 F.4th 659, 675 (7th Cir. 2021) (assuming deficient attorney performance but

        denying habeas petition because, on de novo review, the deficiencies were not prejudicial).

        We will also assume that we may review cumulative materiality de novo in this

        circumstance. Even granting all of these assumptions in Bowman’s favor, his claim for

        federal habeas relief still fails, as we explain below. 5

                                                      III.

               We turn now to the alleged Brady evidence that was withheld during Bowman’s

        trial. We discuss the value of each piece of evidence individually before weighing the

        prejudicial effect of their alleged suppression cumulatively. See Kyles, 514 U.S. at 436

        n.10; United States v. Bartko, 728 F.3d 327, 340 (4th Cir. 2013).




               5
                 If we found in Bowman’s favor that the state court’s decision regarding the
        favorability or suppression of this evidence was unreasonable under the standard of Section
        2254(d)—a question we do not decide—we would nevertheless affirm because the
        evidence, considered cumulatively, is not material. We therefore may take the unusual step
        of assuming the statutory question in Bowman’s favor and proceed directly to the
        dispositive inquiry. See 28 U.S.C. § 2254(d) (requiring that the writ “shall not be granted”
        unless the state court adjudication of the claim was unreasonable in one of the ways
        specified in the statute (emphasis added)).
                                                       25
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022     Pg: 26 of 35




                                                    A.

               We begin with the Richardson Memo. That document recorded the same critical

        information as Davis’s handwritten note, which was provided to the defense: that Gadson

        allegedly confessed to Davis that he, not Bowman, killed Martin. The Memo also included

        additional details about Gadson’s alleged confession and what Bowman said to Davis in

        response. Bowman argues that he could have used the Richardson Memo to question

        Richardson, Davis, or Gadson at trial and the Memo would have boosted his effort to paint

        Gadson as an alternative suspect.

               As an initial matter, the Richardson Memo, which was an out-of-court statement

        recounting Davis’s out-of-court statements about Gadson’s out-of-court statements,

        constituted multiple layers of hearsay. See S.C. R. Evid. 801(c), 802; see Walker v. Kelly,

        589 F.3d 127, 142–143 (4th Cir. 2009) (considering the path to admission at trial and the

        implications thereof when weighing materiality). Because of this, to question Richardson

        about the substance of his Memo, defense counsel likely would have had to present Davis

        as a witness, and Davis would have had to deny telling Richardson the information

        recorded in the Memo. See S.C. R. Evid. 801(d)(1) (identifying a prior inconsistent

        statement by a witness as “not hearsay”).

               But as defense counsel knew before trial—and the PCR hearings reinforced—

        Davis’s testimony would have harmed, not helped, Bowman’s case. During the PCR

        hearings, Davis testified that he never talked with Gadson about the murder. Rather, all

        his information about the case came from Bowman, and he wrote his note at Bowman’s

        insistence, using information Bowman supplied. As Bowman’s counsel testified at the

                                                    26
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022      Pg: 27 of 35




        PCR hearing, this testimony would have been incredibly damaging to Bowman’s case by

        implicating him in falsifying evidence to shift the blame. Certainly, if Davis testified and

        recanted the contents of his handwritten note, defense counsel could have used the

        Richardson Memo to cross-examine him, demonstrating that Davis had previously made a

        detailed statement consistent with the note to a law enforcement officer. But even with the

        Memo, defense counsel would not have wanted “Davis . . . to come into court and testify

        that Marion Bowman told him to write that and made it all up.” J.A. 2634.

               When it comes to impeaching Gadson, the Memo also was cumulative of Davis’s

        handwritten note, which the defense already possessed. See Turner, 137 S. Ct. at 1894–

        1895 (reasoning that certain “undisclosed impeachment evidence” was not material

        because “it was largely cumulative of impeachment evidence [the defendants] already

        had”); see also Johnson v. Folino, 705 F.3d 117, 129 (3d Cir. 2013) (“Suppressed evidence

        that would be cumulative of other evidence . . . is generally not considered material for

        Brady purposes.”). Both documents contain the central inconsistent statement—that

        Gadson had previously identified himself, not Bowman, as the murderer. The Memo’s

        additional details about the crime were not inconsistent with Gadson’s testimony, and his

        testimony was corroborated by other evidence at trial. Thus, for impeaching Gadson, the

        Memo offered little, if anything, beyond what the defense had already received.

                                                    B.

               We turn next to the Gadson Report. Bowman argues that the Report would have

        been valuable to impeach Gadson’s memory as the sole eyewitness to testify about the



                                                    27
USCA4 Appeal: 20-12      Doc: 68         Filed: 08/16/2022     Pg: 28 of 35




        murder. 6 Although the Report would not have bolstered Bowman’s theory of Gadson as

        an alternative suspect, it would have provided some basis for additional impeachment

        questions on cross-examination. The Report was a double-edged sword, however, and its

        value for additional impeachment of Gadson’s recall was minimal.

               The Report states that Gadson suffered three seizure-like episodes in the years

        before the murder, with the last occurring around December of 2000, approximately two

        months before the murder. Two of those episodes coincided with marijuana use, and the

        Report diagnosed Gadson as cannabis dependent. The Report also noted that Gadson

        reported hearing “a voice and a little beeping noise” and that, during a psychological test,

        he exhibited “some mild impairment” in his ability to remember what he read or heard.

        J.A. 2808 (internal quotation marks omitted). Taken together, this evidence could have

        been used to question Gadson’s memory and sanity before the jury.

               But the Gadson Report’s additional impeachment value would be slight. There is

        no evidence in the record that Gadson suffered a seizure the night of the murder; indeed,

        the Report states that his last episode was months before. Similarly, no evidence suggested

        that Gadson smoked marijuana on the day of the murder. Moreover, Gadson’s memory of



               6
                  Bowman did not object to the magistrate judge’s conclusion that the Gadson
        Report was not material and so has likely waived the right to appellate review of this issue.
        See United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). The State has not urged
        us to find the issue waived. We will assume—without deciding—that the State may waive
        the waiver, see Hunt v. DaVita, Inc., 680 F.3d 775, 780 n.1 (7th Cir. 2012); United States
        v. Quiroz, 22 F.3d 489, 491 (2d Cir. 1994), or that the “interests of justice” warrant
        discretionary review of the waived issue, Arakas v. Comm’r, Soc. Sec. Admin., 983 F.3d
        83, 104–105 (4th Cir. 2020) (internal quotation marks omitted), because, even considering
        the Report, we ultimately must affirm.
                                                     28
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022      Pg: 29 of 35




        the events had already been impeached through testimony that he had been drinking alcohol

        all afternoon before the murder and was “[n]ear about” drunk by the time he left the club

        with Bowman and the others later that night. J.A. 376.

               Further, parts of the Report bolstered Gadson’s memory and sanity. For example,

        the examiners found that Gadson “was able to recall significant past personal information,”

        showed “no evidence of long or short-term memory impairment,” had good concentration

        and “the capacity for abstract reasoning,” and was of average intelligence. J.A. 2808. After

        noting Gadson’s mild verbal memory impairment, the Report states that his “verbal

        learning was good” and “[o]ther areas of cognition that were assessed were adequate.” J.A.

        2808. Additionally, the Report indicates that Gadson’s account of hearing a voice and a

        beeping noise was “atypical for mental illness.” J.A. 2808. The Report’s ultimate

        conclusion that Gadson was competent to stand trial would also undermine any defense

        effort to suggest that he was mentally unstable. If the defense had chosen to use the Gadson

        Report at trial, the State could have been expected to characterize the Report as a

        professional assessment that Gadson was sane and his memory reliable.

                                                    C.

               Third, we consider Johnson’s unindicted charges. Bowman contends that, had those

        charges been disclosed, defense counsel could have questioned Johnson about them during

        trial to suggest to the jury that Johnson was testifying against Bowman in hopes of

        receiving favorable treatment from the prosecution with respect to those unrelated charges.

        See S.C. R. Evid. 608(c) (“Bias, prejudice or any motive to misrepresent may be shown to

        impeach the witness either by examination of the witness or by evidence otherwise

                                                    29
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022      Pg: 30 of 35




        adduced.”). Bowman emphasizes that, during closing argument for the guilt phase of trial,

        the State highlighted the absence of any deal with or charges against Johnson, telling the

        jury that he did not have “any reason to say something [that] wasn’t true.” J.A. 829. The

        State counters that Johnson had already been impeached about memory problems resulting

        from being shot in the head by a police officer, which suggested his involvement in criminal

        activity.

               Although the defense did elicit testimony about Johnson’s head injury, evidence of

        unresolved charges pending against him in the same prosecutor’s office would have had

        independent impeachment value. Even without any evidence of an agreement between

        Johnson and the State regarding those charges, a jury could infer that Johnson was

        motivated to curry favor with the prosecution so that the charges against him would be

        dropped or otherwise beneficially resolved. Had the charges been disclosed, the prosecutor

        could not have claimed in closing argument that there was no evidence of any charges

        against Johnson, but only charges related to this crime.

               At the same time, there are reasons to think this information would have been of

        limited effect. Other evidence at trial corroborated Johnson’s account of events. And the

        jury heard that multiple witnesses were testifying pursuant to plea agreements with the

        State for charges stemming from this murder, including Gadson, Felder, Yolanda, and

        Kendra. Although Johnson’s testimony was helpful to the prosecution—especially his

        memory that Bowman snickered as he confessed to the killing—he was by no stretch the

        centerpiece of the State’s case. Johnson’s ancillary role distinguishes this case from those

        on which Bowman relies. See Giglio v. United States, 405 U.S. 150 (1972); Boone v.

                                                    30
USCA4 Appeal: 20-12      Doc: 68          Filed: 08/16/2022       Pg: 31 of 35




        Paderick, 541 F.2d 447 (4th Cir. 1976); Ruetter v. Solem, 888 F.2d 578 (8th Cir. 1989). In

        those cases, the government suppressed evidence of agreements not to prosecute witnesses

        on whom the government’s case “almost entirely” depended, Giglio, 405 U.S. at 154; see

        Boone, 541 F.2d at 452, 453 (witness was “by far the most important” and “critical to the

        conviction”), and evidence that the government delayed a sentence commutation hearing

        for its “principal witness” until after the defendant’s trial, Ruetter, 888 F.2d at 580; see also

        id. at 581 (prosecution’s case “depended almost entirely” on the witness’s testimony).

        Here, there is no evidence that the State had treated Johnson favorably at the time of trial

        or offered to do so, nor was Johnson the State’s central witness against Bowman. The

        undisclosed evidence of Johnson’s pending charges was undoubtedly valuable for

        impeachment, but its importance does not rise anywhere close to the level of the suppressed

        evidence in Giglio, Boone, or Ruetter.

                                                       D.

               We now assess the cumulative materiality of the three pieces of undisclosed

        evidence to determine whether the State violated Bowman’s due process rights. See Kyles,

        514 U.S. at 436–437; Bartko, 728 F.3d at 340. We must evaluate the withheld evidence

        “in the context of the entire record” at trial and determine “whether there is a reasonable

        probability that, had the evidence been disclosed, the result of the proceeding would have

        been different.” Turner, 137 S. Ct. at 1893 (internal quotation marks omitted). Having

        done so, we conclude that there is no such reasonable probability.

               The evidence of Bowman’s guilt was truly “overwhelming,” as the PCR court put

        it. J.A. 3279, 3321. And that evidence did not depend solely on Gadson and Johnson—

                                                       31
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022      Pg: 32 of 35




        far from it. At least four witnesses testified that they saw Bowman carrying a gun

        consistent with the murder weapon on the day Martin was killed, and others testified to

        seeing Bowman with a pistol of some type both before and after the murder. Three

        different witnesses, including Bowman’s own sister, testified that Bowman said Martin

        would “be dead by dark” or that he was “about to kill [Martin].” J.A. 81, 99, 121. Two

        witnesses testified that, on the day of the murder, Bowman complained that Martin owed

        him money. Two other witnesses, Felder and Johnson, testified that Bowman told them

        point-blank that he killed Martin. Felder—whose testimony is not affected by any alleged

        Brady evidence—further testified that, less than twelve hours after the murder, Bowman

        led Felder directly to where Martin’s body was hidden, retrieved her body from the woods

        within “a minute, two minutes,” put it in the trunk of her car, and then set both corpse and

        car ablaze. J.A. 451. Other witnesses corroborated Felder’s account that he assisted

        Bowman with a car that night.

               Several witnesses confirmed that Bowman was driving Martin’s car the night of the

        murder. James testified that, at Bowman’s request, he purchased four pairs of gloves for

        Bowman. Consistent with James’s testimony, Johnson and Gadson testified that Bowman

        required them to wear gloves while riding in Martin’s car. Johnson testified that he

        observed Bowman attempting to sell Martin’s car at the nightclub, and other witnesses

        corroborated that Bowman and Johnson were at the club that night. Although the defense

        could have questioned Johnson’s credibility based on the undisclosed evidence about his

        pending charges, his testimony was in large part corroborated by and consistent with that

        of other witnesses.

                                                    32
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022      Pg: 33 of 35




               Then there is the circumstantial and forensic evidence. A vaginal swab of Martin’s

        body indicated the presence of male DNA consistent with Bowman’s. Officers found

        Bowman hiding in his home the day after the murder. Martin’s wristwatch was in the

        pocket of the jeans that, according to Bowman’s wife, Bowman had been wearing the night

        before—jeans that were consistent with those Johnson, West, and Felder described

        Bowman as wearing the day of the murder. Following Bowman’s arrest, Bowman’s wife

        found a pistol hidden in their living room. Bowman’s sisters testified that they worked

        with Bowman’s father to dispose of the gun in the Edisto River. In Bowman’s couch,

        officers discovered a box of corresponding bullets that also matched those found at the

        murder scene. Forensic analysis of the casings found at the scene confirmed that five of

        the six were fired from the gun retrieved from the Edisto River and indicated that the sixth

        casing and a fired bullet found at the scene could have been fired by that gun.

               All of this is without even considering Gadson’s eyewitness account of the murder.

        Yet, even if the Gadson Report and the Richardson Memo had been admitted into evidence

        and reduced Gadson’s credibility, much of his eyewitness account remained consistent

        with the other evidence presented to the jury. For example, Gadson’s testimony about the

        location of the murder was consistent with Felder’s testimony about the place to which

        Bowman later returned to retrieve Martin’s body. Similarly, Gadson stated that Bowman

        dragged Martin’s body into the woods after the murder, and Felder testified that Bowman

        dragged Martin’s body out from the same woods. Gadson’s testimony that a car drove by

        while he, Bowman, and Martin were on Nursery Road and that the three hid in the woods

        was corroborated by a driver, who testified that he observed a car consistent with Martin’s

                                                    33
USCA4 Appeal: 20-12     Doc: 68         Filed: 08/16/2022      Pg: 34 of 35




        parked off Nursery Road at around the same time the trio would have been there. Even

        Gadson’s testimony that Bowman fired the fatal shots is corroborated by Felder’s

        independent testimony that Bowman confessed to him, “I killed Kandee Martin.” J.A. 453.

               In sum, the undisclosed evidence, at best, would have undercut Johnson’s and

        Gadson’s reliability in the eyes of the jury. But both men’s testimony was consistent with

        the other evidence offered at trial. This was not a thin or circumstantial case, or one that

        relied on the testimony of one, or even two, crucial witnesses to connect Bowman to the

        crime. To the contrary, the State offered a veritable mountain of evidence linking Bowman

        to the murder. Even discounting their testimony based on Johnson’s motivation to please

        the State, Gadson’s mental health, and Davis’s recanted story about Gadson confessing in

        prison, the evidence against Bowman remains forceful and compelling. Cf. Smith, 565

        U.S. at 76 (“[E]vidence impeaching an eyewitness may not be material if the State’s other

        evidence is strong enough to sustain confidence in the verdict.”); Strickler, 527 U.S. at

        292–296 (finding evidence impeaching an eyewitness account immaterial because of the

        strong evidentiary support for the defendant’s guilt of capital murder); United States v.

        Higgs, 663 F.3d 726, 740–742 (4th Cir. 2011) (finding that exculpatory evidence was not

        material because of “overwhelming evidence” of guilt); United States v. Robinson, 627

        F.3d 941, 952–953 (4th Cir. 2010) (finding evidence impeaching testifying officers not

        material because numerous other witnesses and physical evidence “amply proved the

        government’s contentions”). Given the limited value of the three pieces of undisclosed

        evidence and the overwhelming evidence of Bowman’s guilt, we find the cumulative effect



                                                    34
USCA4 Appeal: 20-12      Doc: 68         Filed: 08/16/2022     Pg: 35 of 35




        of the undisclosed evidence insufficient to “undermine confidence” in the jury’s verdict.

        Kyles, 514 U.S. at 435; see Turner, 137 S. Ct. at 1895. 7

                                                    IV.

               Having granted every permissible assumption in Bowman’s favor and having

        carefully considered all the undisclosed evidence in light of the entire record at trial, we

        conclude that Bowman has not carried his burden to prove a reasonable probability that,

        had he received the undisclosed evidence, the jury would not have convicted him of

        Martin’s murder or recommended a sentence of death. We therefore must affirm the

        district court’s denial of Bowman’s petition for a writ of habeas corpus.

                                                                                       AFFIRMED




               7
                 Before the PCR court, Bowman did not contend that the undisclosed evidence was
        material to his sentence but only to the guilt phase of trial. In our Court, Bowman suggests
        that the undisclosed evidence could be material to his sentence because it would have
        created lingering doubt as to his guilt and relative culpability. Even assuming we may
        consider this argument, we reject it for the reasons already explained.
                                                     35